DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a conveyance unit (corresponding to 28, 29 in the instant disclosure), a first regulation member (corresponding to 39 in the instant disclosure), a second regulation member (corresponding to 52, 152, 252, 452 in the instant disclosure), and a binding unit (corresponding to 51 in the instant disclosure) in claims 1-20, a moving unit (corresponding to 70 in the instant disclosure) in claims 1-11 and 14-17, a third regulation member (corresponding to 60a in the instant disclosure) in claims 2-3 and 13-17, a fourth regulation member (corresponding to 60b in the instant disclosure) in claim 4, and an alignment unit (corresponding to 33 in the instant disclosure) in claims 9 and 18, a reverse portion (corresponding to 24 in the instant disclosure) in claims 10 and 19.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the sheet processing apparatus comprising a second regulation member configured to regulate a position of an edge portion, in a width direction orthogonal to the conveyance direction, of the sheet stacked on the stacking portion; a binding unit supported movably in the conveyance direction and configured to perform binding process of binding the sheet stacked on the stacking portion; and a moving unit configured to move the second regulation member in the conveyance direction accompanied with a movement, in the conveyance direction, of the binding unit, in combination as claimed in claim 1. Claims 2-11 depend from claim 1.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shiraishi et al. (US PGPub 2011/0233844 A1) teaches a first regulation member (35b) and second regulation member (35c) and a binding unit supported movably in the conveyance direction (40d, 50d, figures 3-4); however, Shiraishi et al. does not teach or suggest the moving unit configured to move the second regulation member in the conveyance direction accompanied with a movement, in the conveyance direction, of 
Fukatsu et al. (7,850,161) teaches a first regulation member (37) and a second regulation member (41) and a binding unit (42); however, Fukatsu et al. does not teach or suggest the binding unit supported movably in the conveyance direction, the moving unit configured to move the second regulation member in the conveyance direction accompanied with a movement, in the conveyance direction, of the binding unit or wherein the binding unit is disposed not to overlap with the second regulation member when viewed in the conveyance direction as claimed.
Igata (WO 2007013526 A1) teaches a first regulation member (lowermost PR in figure 15) and a second regulation member (leftmost PR in figure 15), a binding unit (40), and an alignment unit (701); however, Igata does not teach or suggest the binding unit supported movably in the conveyance direction, the moving unit configured to move the second regulation member in the conveyance direction accompanied with a movement, in the conveyance direction, of the binding unit or wherein the binding unit is disposed not to overlap with the second regulation member when viewed in the conveyance direction as claimed.
Hirose (JP 07237808 A) teaches a set of regulation members (23a, 23b) and a binding unit configured to move (2a, 2b), and a moving unit configured to move the regulation members accompanied with a movement of the binding unit (figure 1); however, Hirose does not teach or suggest the binding unit supported movably in the conveyance direction, the moving unit configured to move the second regulation member in the conveyance direction accompanied with a movement, in the conveyance 
Koike et al. (JP 02158561 A) teaches a first regulation member (11a) and a second regulation member (13) and a moving unit (28-30 and 32) configured to move the second regulation member in the sheet conveyance direction (figures 1-4, where there is a component of movement in the sheet conveyance direction, the vertical direction in figure 3), and a binding unit (37) supported movably in the conveyance direction (arrows in figure 2); however, Koike et al. does not teach or suggest the moving unit configured to move the second regulation member in the conveyance direction accompanied with a movement, in the conveyance direction, of the binding unit or wherein the binding unit is disposed not to overlap with the second regulation member when viewed in the conveyance direction as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER BAHLS/Primary Examiner, Art Unit 2853